IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CROOKED LANE CROSSING                        : No. 804 MAL 2018
 CONDOMINIUM ASSOCIATION,                     :
                                              :
                     Respondent               : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                                              :
              v.                              :
                                              :
                                              :
 ALINA VOLKOVA A/K/A ALINA                    :
 VOLKOVA-BURDA,                               :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2019, the Petition for Allowance of Appeal, the

Applications for Relief, and the Application for Intervention are DENIED.